

115 HR 362 IH: January 8th National Memorial Act
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 362IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Ms. McSally (for herself, Mr. Franks of Arizona, Mr. Schweikert, Ms. Sinema, Mr. Biggs, Mr. O'Halleran, Mr. Gallego, Mr. Grijalva, Mr. Smith of Washington, Ms. Wasserman Schultz, Mr. Price of North Carolina, Mr. Costa, Ms. Roybal-Allard, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to establish the January 8th National Memorial in Tucson, Arizona, as an affiliated area of the National Park System, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the January 8th National Memorial Act. 2.FindingsCongress finds the following:
 (1)The tragedy of January 8, 2011, at Congresswoman Gabrielle Gifford’s Congress on Your Corner event resulted in the deaths of 6 people (Christina-Taylor Green, Dorothy Morris, U.S. District Court Judge John Roll, Phyllis Schneck, Dorwan Stoddard, and Gabe Zimmerman) and injury of 13 others (Congresswoman Giffords, Bill Badger, Ron Barber, Kenneth Dorushka, James Eric Fuller, Randy Gardner, Susan Hileman, George Morris, Mary Reed, Pam Simon, Mavanell Stoddard, Jim Tucker, and Kenneth Veeder).
 (2)This was the first time in the history of the United States that an assassination attempt was made upon a Congressional Member while she was meeting with constituents.
 (3)Congresswoman Giffords sustained severe injuries that affect her to this day. (4)Gabe Zimmerman was the first Congressional staffer to be assassinated in the line of duty.
 (5)The Arizona community and people from all over the world came together in the days that followed the tragedy to provide comfort and support to one another at three spontaneous memorial vigil sites—
 (A)the shopping center where the shooting took place; (B)the front lawn of University Medical Center, where many of the victims were treated; and
 (C)at Congresswoman Giffords’ Tucson district office. (6)Tucson’s January 8th Memorial will not only be a tribute to those who died that day, but also to the local, national, and international response to the tragedy.
 (7)The memorial will be constructed, managed, and maintained to be a place where visitors, young and old, can learn not only about one horrific event, but about the resilience of a community and the durability of democracy in the United States.
			3.January 8th National Memorial
			(a)Definitions
 (1)MemorialThe term Memorial means the January 8th National Memorial. (2)FoundationThe term Foundation means the Tucson’s January 8th Memorial Foundation, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.
 (3)MapThe term map means the map entitled January 8 Memorial Site Map, numbered JAN8M 001, and dated January 2016. (4)SecretaryThe term Secretary means the Secretary of the Interior.
				(b)January 8th National Memorial
 (1)EstablishmentAs soon as practicable after the Secretary determines that the Foundation has complied with paragraph (2), the Secretary shall establish the Memorial as an affiliated area of the National Park System.
 (2)Trust fundThe Memorial shall not be established before the date on which the Secretary certifies in a written report submitted to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate that the Foundation has established a trust fund for the purposes of—
 (A)receiving donations submitted to the Foundation; and (B)providing for the construction, operation, maintenance, and management of the Memorial.
 (3)DescriptionThe Memorial shall consist of the area generally depicted as the Memorial Boundary on the map. (4)Management entityThe Foundation shall—
 (A)be the management entity for the Memorial; and (B)be responsible for the construction, operation, maintenance, and management of the Memorial.
 (5)AdministrationThe Memorial shall cease to be an affiliated area of the National Park System if the Foundation— (A)fails to manage the Memorial in accordance with this Act and all laws generally applicable to units of the National Park System; or
 (B)ceases to maintain the trust fund required to be established under paragraph (2). (6)Availability of mapThe map shall be on file and available for public inspection at the appropriate offices of the National Park Service.
 (7)Cooperative agreementsThe Secretary may provide technical assistance and enter into cooperative agreements with the Foundation for the purpose of providing financial assistance with marketing of the Memorial.
 (8)Limited role of the SecretaryNothing in this Act authorizes the Secretary to acquire property or to use Federal funds for the construction, operation, maintenance, or management of the Memorial.
				(9)General management plan
 (A)In generalThe Secretary, in consultation with the Foundation, shall develop a general management plan for the Memorial. The plan shall be prepared in accordance with section 100502 of title 54, United States Code.
 (B)TransmittalNot later than 3 years after the date that funds are first made available for this Act or the Memorial is established by the Secretary, whichever date is later, the Secretary shall provide a copy of the completed general management plan to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
					